Citation Nr: 1512553	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar status-post laceration of left mid-thigh with residual femoral nerve damage.

2.  Entitlement to an effective date earlier than April 9, 2007, for a 10 percent rating for scar status-post laceration of the left mid-thigh with residual femoral nerve damage.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1993 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction lies with the RO in Atlanta, Georgia.

This matter was before the Board in March 2011, January 2012, and July 2014.  As will be discussed in greater detail below, substantial compliance with the Board's remand instructions has not yet been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets yet another remand in this case, such is necessary as the AOJ has failed to comply with the Board's remand directives.  The Board shares the Veteran's frustration.

Regarding the issue of an increased rating, as previously explained the April 2011 VA examination report noted that additional X-ray, nerve conduction and electromyograph (EMG) studies were being requested to evaluate any nerve damage suffered by the Veteran.  The January 2012 and July 2014 Board remands noted that the results of such studies were not of record and, and in the event those studies had not been conducted, such tests were necessary to determine the severity of the Veteran's disability.  The July 2014 remand also requested that an examiner comment on the impact, if any, that the Veteran's disability has on his employment and activities of daily living and provide a supporting rationale.

The Veteran was thereafter afforded a VA examination in October 2014, and X-ray, nerve conduction and electromyograph (EMG) studies were performed as requested.  Accordingly, that portion of the July 2014 remand directives was satisfied.  However, the examiner provided no rationale whatsoever to support the opinion that the Veteran's service-connected disability did not impact his ability to work, as directed in the July 2014 remand instructions.  Such deficiency must be remedied on remand.

Regarding the issue of entitlement to an earlier effective date, the Board has twice directed the AOJ to issue a Statement of the Case concerning that issue.  See July 2014 Remand; January 2012 Remand.  This is imperative so that the Veteran can perfect an appeal of that issue, if he so desires.  To date, the AOJ has not issued a Statement of the Case regarding that issue.  

The Board notes that compliance with its remand instructions is mandatory, not discretionary.  See Stegall, 11 Vet. App. at 271.  Substantial compliance with the Board's past remand instructions has not been achieved.  Thus, as a matter of law, the Board must again remand these matters to ensure that such is completed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2014 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner is requested to comment on the functional impact, if any, of the Veteran's scar status-post laceration of left mid-thigh with residual femoral nerve damage on his employment and activities of daily living, with supporting rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

2.  Separately, furnish the Veteran with a Statement of the Case as to the issue of an effective date prior to April 7, 2007, for the assignment of a 10 percent disability rating for service-connected scar status-post laceration of left mid-thigh with residual femoral nerve damage.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Thereafter, readjudicate the claim of entitlement to an increased disability rating for scar status post laceration of the mid-thigh with residual femoral nerve damage.  If the benefit sought remains denied, furnish the Veteran with a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




